Citation Nr: 0602844	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In December 2003, the Board remanded the case for additional 
development.  The case is now before the Board for further 
appellate consideration.

The U.S. States Court of Appeals for Veterans Claims (Court) 
has held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO granted service connection 
for diabetes mellitus, and assigned a 20 percent rating for 
the disability in a rating decision dated in April 2002.  The 
veteran appealed the rating assigned.  Hence, the Board will 
consider the proper evaluation to be assigned for the 
veteran's service-connected diabetes mellitus from the time 
period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson, 
supra.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's diabetes mellitus type II does not require 
the regulation of activities, and there is no evidence on 
record that the veteran experiences episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization or 
biweekly or more visits to a diabetic care provider with 
complications that would not be compensable if separately 
evaluated or progressive loss of weight and strength.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claim.  In compliance with the 
December 2003 Board remand, in January 2004, VA asked the 
veteran to identify his treatment providers.  Copies of VA 
treatment records from the VA Medical Center in Tuscalossa, 
Alabama have been associated with the claims file.  The 
veteran's claim was readjudicated and a supplemental 
statement of the case was issued by VA in December 2004.  In 
a VCAA letter dated in January 2004, VA notified the veteran 
of what information it had received and what information the 
veteran needed to provide in support of his claim, and 
described what was needed to establish entitlement to a 
higher rating.  The veteran did not respond.  The Board 
observes that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Service and post-
service medical records and examination reports, private 
physicians' statements, and lay statements are associated 
with the record.  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's December 2003 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Thus, the appellant is not prejudiced by the 
Board's consideration of his increased rating claim as VA has 
already met all notice and duty to assist obligations to him 
under the VCAA.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured any error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Analysis

Higher Initial Rating for Diabetes Mellitus

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Because the present appeal arises from an 
initial rating decision, which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, which provides that a 20 
percent rating is assigned for diabetes mellitus controlled 
by insulin and restricted diet, or; oral hypoglycemic agent 
and restricted diet.  A 40 percent rating requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability rating requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated.  A 100 percent disability rating requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005). Note 1 of Diagnostic 
Code 7913 specifically provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that "[n]oncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913." 38 C.F.R. § 4.119, Diagnostic Code 7913.

A review of the evidence reveals that the veteran served in 
the Republic of Vietnam in the mid-1960's.  Private treatment 
records dated from 1993 to 2001 show a diagnosis of diabetes 
and that the veteran had been receiving treatment for 
diabetes. His diabetes was being controlled by restricted 
diet and use of oral medication.

At an August 2002 VA examination, it was reported that the 
veteran was 58 years old and had been diagnosed with diabetes 
since the age of 45.  The examiner noted that the veteran had 
been receiving outpatient for the past ten years from a 
private physician on a monthly basis.  During the outpatient 
visits, he received injection of insulin depending upon the 
level of his blood sugar.  The veteran did not take insulin 
at home.  His exercise program included walking at least one 
mile.  The diagnosis was diabetes mellitus, Type II, mild, 
well-controlled on oral medication.  The examiner further 
noted that there were no diabetic complications.  

VA treatment records dated in August 2004 show the veteran's 
diabetes mellitus was not being controlled due to his 
noncompliance with medication.  He was in no obvious distress 
and ambulated without any difficulties.  The veteran was 
advised to maintain a proper diet and exercise.  

Thus, the veteran's service-connected diabetes mellitus is 
primarily manifested by occasional injection of insulin 
medication and restricted diet.  These manifestations are 
contemplated by the currently assigned 20 percent schedular 
rating under Diagnostic Code 7913.

Based on the foregoing, the Board finds that there is 
evidence that the veteran's diabetes mellitus, type II has 
required insulin and that he has been put on a restricted 
diet, as required for an evaluation of 20 percent under 
Diagnostic Code 7913.  However, such factors would not afford 
the veteran a higher rating in this case when the rating 
criteria, as set forth above, are considered.  It is clear 
the veteran's diabetes mellitus does not require the 
regulation of activities.  Neither examination or treatment 
reports, nor private physicians' statements show that he has 
had episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.  Thus, the 
veteran's diabetes mellitus as manifested from June 27, 2001 
does not have the characteristics required for a rating of 40 
percent nor warrant staged ratings.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In this regard, the veteran did not 
respond to the January 2004 letter and failed to provide the 
information needed to show his the severity of his diabetes 
mellitus.  The Court has held if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood, supra.  

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2005) is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's diabetes 
mellitus alone does not present such an exceptional or 
unusual disability picture, such as frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  
The degree to which the veteran's diabetic disability impairs 
him industrially has been adequately contemplated in the 
assigned schedular evaluation for diabetes (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


